Citation Nr: 9917238	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-48 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
arthroscopy of the left knee from 20 percent for the period 
preceding February 1, 1998.

2.  Entitlement to a restoration of a 20 percent rating for 
residuals of an arthroscopy of the left knee effective 
February 1, 1998.

3.  Entitlement to an increased rating for residuals of an 
arthroscopy of the left knee for the period after February 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1987 to 
November 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted the veteran an increased rating 
for residuals of an arthroscopy of the left knee to 20 
percent.  The veteran continued his appeal.  

During the course of the appeal, the RO issued rating actions 
in August and November 1997.  By the August 1997 rating 
action, the RO proposed to reduce the 20 percent rating for 
the service-connected residuals of an arthroscopy of the left 
knee to a 10 percent level.  The November 1997 rating 
decision implemented the proposed reduction and set February 
1, 1998 as the effective date for the 10 percent rating.  The 
veteran filed a notice of disagreement and completed his 
appeal with a timely substantive appeal.  

In light of the development described above, there are three 
issues in appellate status.  The first issue is entitlement 
to an increased rating for residuals of an arthroscopy of the 
left knee from 20 percent for the period preceding February 
1, 1998.  The second issue is entitlement to a restoration of 
a 20 percent rating for residuals of an arthroscopy of the 
left knee effective February 1, 1998.  The third issue is 
entitlement to an increased rating for residuals of an 
arthroscopy of the left knee for the period after February 1, 
1998.  The third issue will be addressed in the REMAND 
portion of this document.  

In the veteran's January 1995 Substantive Appeal, he 
indicated that he wished a Travel Board hearing.  The veteran 
had hearings scheduled for September 1996 and December 1996, 
but canceled such hearings. In December 1996, the veteran's 
representative indicated that the veteran wished to have his 
claim forwarded to the Board.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  For the period preceding February 1, 1998, the veteran's 
left knee disability was manifested by pain, popping in the 
joint, subluxation, and occasional locking and buckling. 

3.  For the period preceding February 1, 1998, the medical 
evidence did not show that the veteran had arthritis of the 
knee or limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  His painful motion was not the 
equivalent to limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees. 

4.  In July 1994, the RO granted an increased rating for 
residuals of an arthroscopy of the left knee to 20 percent; 
that determination was based on the results of a June 1994 VA 
examination and a March 1994 VA treatment record.

5.  In February 1997, a VA examination of the veteran's left 
knee was conducted which showed improvement in the overall 
condition of the veteran's left knee.  

6.  In August 1997, the RO proposed to reduce the veteran's 
rating from 20 to 10 percent based on the results of the 
February 1997 VA examination.  The reduction was accomplished 
by rating action of November 1997, effective from February 1, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
residuals of an arthroscopy of the left knee from 20 percent 
for the period preceding February 1, 1998 are not met. 38 
U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321 (b) 
(1), 4.40, 4.45, 4.71(a), Part 4, Diagnostic Codes 5256, 
5257, 5260, 5261 (1998).

2.  The reduction in the evaluation of the veteran's 
residuals of an arthroscopy of the left knee from 20 percent 
to 10 percent, effective February 1, 1998, was proper.  38 
U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105(e), 
3.321(b)(1), 3.344, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the veteran's March 1994 claim, he stated that his knee 
popped continuously, and that he had sharp pain in his knee 
and down the back of his leg.  He stated that since his 
operation in 1990 his left knee had become weaker.  

The veteran submitted copies of VA Medical Center treatment 
records from March 1994.  He was seen for knee pain in March 
1994.  Examination showed full range of motion, mild crepitus 
with effusion.  The examiner's diagnostic impression was knee 
pain.  

The veteran underwent a VA examination in June 1994.  Since 
the removal of the cyst on the veteran's knee, the veteran 
noted that his knee had locked up on one occasion.  He had 
grinding of the knee with flexion and extension, had 
difficulty coming up from a squatted position, due to the 
popping and grinding of his knee which gave him a lot of 
pain.  The x-ray report noted that there was a residual in 
the region of the tibial tubercle secondary to old Osgood-
Schlatter's pathology, but that otherwise the knee was 
unremarkable.  

Examination showed slight tenderness on the medial aspect of 
the knee.  There were 3 arthroscopic scars on the knee which 
were almost imperceptible.  Flexion of the left knee was 
accomplished to 124 degrees, and on the right knee was 120 
degrees.  Movement of the patella produced grinding with 
crepitus and pain.  There was slightly more swelling of the 
infrapatella bursa on the left than the right.  There was 
hyperextension of 12 degrees bilaterally.  There was no 
tenderness in the popliteal area, but the veteran stated that 
there was tenderness from time to time.  There was slight 
swelling in the infrapatella bursa anteriorly.  There was no 
deformity.  The examiner commented that the veteran probably 
had subluxation with the history of locking up on one 
occasion, following surgery.  The examiner's diagnoses were 
post-operative cyst of the left knee with residual (Osgood-
Schlatter's pathology), and chondromalacia patella, left knee 
with loose ligaments and hyperextension.  

The veteran submitted copies of VA Medical Center treatment 
records from May 1994 to December 1994.  In May 1994, the 
veteran was seen complaining of popping and a painful knee.  
Examination showed no effusion and range of motion from 0 to 
130 degrees.  Assessment was left knee, intermittent pain, 
possibly post-medial meniscal tear.  The examiner noted that 
the veteran's symptoms currently were minimal.  In November 
1994, the veteran was seen for pain in his left knee.  He 
complained of buckling twice in the past couple of months.  

In the veteran's Substantive Appeal dated January 1995, he 
said that he was experiencing more stiffness in the knee now 
that winter had arrived.  He said that he was constantly 
soaking it in the bathtub or rubbing his leg down with Ben-
Gay, and mineral ice.  He also said that he was taking Advil 
for pain when his knee popped to ease the pain.  He stated 
that he had difficulty leaving his knee bent for long periods 
of time without having to straighten his leg out for relief.  
He stated that he was wearing a leg brace to support the 
strain that was being put on his knee.  

The veteran underwent a VA examination in February 1995.  
Although the examination was for the veteran's right wrist, 
he did state that he was experiencing pain in his left knee 
and that it was popping constantly.  He stated that it was 
getting stiff and sore now that the weather had gotten cold.  

In a December 1996 statement, the veteran stated that now 
that the cold season was here, the pain was worse and he 
turned to pain pills more regularly and soaking in hot baths.  

The veteran underwent a VA examination in February 1997.  The 
x-ray report noted prominent anterior tubercle, with no 
significant process or change since three years prior.  The 
veteran stated that since his left knee arthroscopy in 1990 
he had been asymptomatic except with popping in the joint 
when bent for a long period of time and going back to a 
straight position.  He stated that he also felt a burning 
sensation around the scar for which he used soaking baths.  
He stated that in cold weather, he sometimes had aching in 
the joint and the joint discomfort was aggravated by long 
standing or which he took Motrin on average of once or twice 
weekly.  No specific flares or aggravating factors otherwise 
could be described.  

Examination showed a scar over the medial aspect of the joint 
which showed no evidence of swelling, tenderness, or 
infection.  The joint examination was entirely within normal 
limits with no swelling, tenderness, crepitus, deformity, 
abnormality, or limitation of motion.  The veteran could 
toe/heel, hop, squat, and bear weight on the left foot 
without evidence of pain.  There was no swelling or deformity 
and range of motion was normal.  The examiner's diagnosis was 
status-post left knee operation without x-ray evidence of 
disease.  

By a rating decision dated August 19, 1997, the RO proposed 
to reduce the veteran's service-connected residuals of 
arthroscopy of the left knee from 20 percent disabling to 10 
percent disabling.  

The veteran was informed of the RO's intent to reduce his 20 
percent rating by a letter dated August 20, 1997.  He was 
informed that he was entitled to a predetermination hearing 
and was given 60 days in which to present additional 
evidence.  

By a rating decision dated November 3, 1997, the RO took 
final action to reduce the veteran's 20 percent rating for 
his service-connected residuals of arthroscopy of the left 
knee to 10 percent disabling.  The veteran's rating was 
reduced on the basis of a VA examination.  The reduction was 
made effective February 1, 1998.

In June 1998, the veteran submitted a copy of a letter from 
Dr. M. C. dated October 1997.  The veteran described 
"popping" in the knee and pain with extended standing or 
weightbearing activities as well as some swelling.  He had 
not noted any frank locking or giving way.  Examination 
showed no effusion.  He had full, unrestricted range of 
motion.  He had a negative Lachman, negative pivot shift, no 
medial-lateral instability.  He did have a painful popping 
which was also palpable along the medial joint line with 
flexion/external rotation of the tibia.  He had some moderate 
posteromedial joint line tenderness, but no lateral joint 
line tenderness.  There was no evidence of any 
neurocirculatory compromise.  X-rays of the knee showed no 
evidence of bony pathology other than a small ossicle at the 
tibial tuberosity consistent with past Osgood-Schlatter's 
syndrome.  His impression was possible meniscal tear, left 
knee.  The examiner commented that even given the veteran's 
negative arthroscopic evaluation in 1991, meniscal pathology 
was a possibility given his complaints and physical 
examination.  


Analysis

When there is ankylosis of the knee, but with a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, a 30 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (1998).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability, a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (1998).

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, a 20 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5258 (1998).

When semilunar cartilage has been removed and is symptomatic, 
a 10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5259 (1998).

When flexion of the leg is limited to 15 degrees, a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, a 20 percent rating is assigned. When 
flexion of the leg is limited to 45 degrees, a 10 percent 
rating is assigned.  When flexion of the leg is limited to 60 
degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5260 (1998).

When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is assigned.  When extension of the leg is limited to 
5 degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5261 (1998).  

When there is malunion of the tibia and fibula, with a marked 
knee or ankle disability, a 30 percent rating is assigned.  
When there is malunion of the tibia and fibula, with a 
moderate knee or ankle disability, a 20 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a slight knee or ankle disability, a 10 percent rating 
is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5262 
(1998).

The VA's General Counsel issued a precedent opinion which 
held that although a veteran can be rated separately under 
both Diagnostic Code 5257 and Diagnostic Code 5003 for 
arthritis, "a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis." VAOGCPREC 23-97 
(July 1, 1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  


Entitlement to an increased rating for residuals of an 
arthroscopy of the left knee from 20 percent for the period 
preceding February 1, 1998.

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

As explained below, following a review of all the evidence of 
record, the veteran's service-connected residuals of an 
arthroscopy of the left knee does not warrant assignment of 
greater than 20 percent rating for the period preceding 
February 1, 1998. 

The veteran's disability was evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, 
for other impairments of the knee.  In order for the veteran 
to obtain a higher rating of 30 percent under Diagnostic Code 
5257, the evidence must show that the veteran had severe 
recurrent subluxation or lateral instability for the time 
period in question.  

In this instance, the evidence does not show that the 
veteran's subluxation or lateral instability was severe.  At 
the veteran's VA examination in June 1994, the examiner 
commented that the veteran probably had subluxation and a 
history of locking up on one occasion.  In November 1994, the 
veteran complained of his knee buckling twice in the past 
couple of months.  Also, the veteran described popping in his 
joint at his VA examination in February 1997, and painful 
popping was noted by Dr. M.C. in October 1997. 

However, there is additional evidence which weighs against 
making a finding of severe recurrent subluxation or lateral 
instability.  At the veteran's VA examination in February 
1997, the veteran stated that his knee had been asymptomatic 
except for the popping in the joint.  Also, the examination 
was noted to be entirely within normal limits with no 
swelling, tenderness, crepitus, deformity, or abnormality.  
Finally, in October 1997, Dr. M.C. reported that the veteran 
had not noted any frank locking or giving way.  As the 
evidence does not show severe recurrent subluxation or 
lateral instability, the veteran is not entitled to a higher 
rating from 20 percent disabling for the period in question 
under Diagnostic Code 5257.  

Furthermore, the veteran is not entitled to a higher rating 
for the period in question when his left knee disability is 
considered under other diagnostic codes.  There was no 
evidence of ankylosis of the knee.  Left knee flexion was not 
limited to 15 degrees nor was extension limited to 20 
degrees, and there was no evidence of malunion of the tibia 
and fibula.  Since x-rays did not show that the veteran had 
arthritis of the left knee, he is not entitled to a separate 
rating for arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5256, 5260, 5261, and 5262 (1998).

Range of motion findings show that when Dr. M. C. examined 
the veteran, the veteran had full range of motion.  The VA 
examination in February 1997 reported that the veteran's 
range of motion was normal.  A VA treatment report from May 
1994 showed range of motion from 0 to 130 degrees.  At the VA 
examination in June 1994, the veteran had flexion to 124 
degrees and hyperextension of 12 degrees bilaterally.  While 
there is evidence of pain on movement, the evidence does not 
show that such painful motion is the equivalent of limitation 
of flexion to 15 degrees or limitation of extension to 20 
degrees (the findings necessary to receive a 30 percent 
rating).  It is true that the veteran has painful motion of 
the left knee and had hyperextension of 12 degrees on one 
occasion (June 1994 VA examination).  However, considering 
that the veteran's range of motion was normal at so many 
examinations, these findings are not enough to show that the 
veteran's painful motion was equivalent to limitation of 
extension to 20 degrees or in the alternative limitation of 
flexion to 15 degrees.  

Inasmuch as the rating criteria in Diagnostic Code 5257 do 
not include loss of range of motion, sections 4.40 and 4.45, 
with respect to pain on motion, are not applicable. See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  Thus, based on 
the above discussion, 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating in this case.

Based on the foregoing, the veteran's impairment resulting 
from his service-connected left knee disability was 
appropriately evaluated as 20 percent disabling for the 
period preceding February1, 1998.  38 C.F.R. § § 4.7, 4.40, 
4.45, 4.71(a), Diagnostic Code 5257 (1998).  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA examination to determine whether the 
veteran's left knee disability had increased in severity 
enough to warrant an increased rating.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case, but also 
considered a previous VA examination as well as VA Medical 
Center treatment records.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.


Entitlement to a restoration of a 20 percent rating for 
residuals of an arthroscopy of the left knee effective 
February 1, 1998.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1998) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  As already noted, the veteran was 
notified of the RO's intent to reduce his 20 percent rating 
by a letter dated in August 1997.  Thereafter, he was 
afforded an opportunity to have a predetermination hearing, 
and given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. § 3.105(e), (h) (1998).

Final action to reduce the 20 percent rating was taken 
pursuant to § 3.105(e) in November 1997.  The veteran was 
informed of this decision by a letter in November 1997.  The 
reduction was made effective beginning February 1, 1998.  
Consequently, the RO did not violate any of the procedures 
required under § 3.105.  The veteran was notified of his 
rights, given an opportunity for a hearing and time to 
respond, and the reduction was made effective no sooner than 
permitted ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e) (1998).  As 
the reduction was taken within less than five years of the 
award of the 20 percent rating, is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.  See 38 C.F.R. § 3.344(c) (1998).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  

The July 1994 rating decision which granted the increased 
rating to 20 percent was based largely on the results of the 
June 1994 VA examination.  Comparing the findings of the June 
1994 VA examination and the February 1997 VA examination show 
that the veteran's left knee condition demonstrated 
improvement.  Where the veteran had hyperextension of 12 
degrees in June 1994, in February 1997, range of motion was 
normal.  Where there was slight swelling in June 1994, there 
was no swelling in February 1997.  In June 1994, movement of 
the patella produced grinding with crepitus and pain, but in 
February 1997, joint examination was entirely within normal 
limits with no tenderness, crepitus, deformity, abnormality, 
or limitation of motion.  At his February 1997 examination, 
the veteran stated that he was asymptomatic except for aching 
and joint discomfort in the cold weather and popping in the 
joint when he bent over for a long period of time.  

In view of the findings from the February 1997 VA 
examination, the RO was correct in determining that the 
evidence showed that the veteran's knee disability was no 
more than slight, warranting a 10 percent rating under 
Diagnostic Code 5257.

Furthermore, the veteran is not entitled to have his 20 
percent rating restored when his left knee disability is 
considered under other diagnostic codes.  At the February 
1997 VA examination, there was no evidence of ankylosis of 
the knee.  Left knee flexion was not limited to 30 degrees 
nor was extension limited to 15 degrees, and there was no 
evidence of malunion of the tibia and fibula.  Also, x-rays 
did not show arthritis of the left knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256, 5259, 5260, 5261, and 5262 
(1998).

As noted in the above decision regarding an increased rating 
for the period prior to the reduction of the veteran's 
rating, sections 4.40 and 4.45, with respect to pain on 
motion, are not applicable to Diagnostic Code 5257. See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  Even when 
38 C.F.R. § 4.40 and 4.45 are considered in conjunction with 
the diagnostic codes regarding limitation of motion 
(Diagnostic Codes 5260 and 5261), the evidence from the 
February 1997 VA examination still does not warrant restoring 
the veteran's 20 percent rating.  

As already noted, at the veteran's February 1997 VA 
examination, he did not have any limitation of motion and he 
could toe/heel, hop, squat, and bear weight on the left foot 
without evidence of pain.  While the veteran described 
popping and aching in the joint as part of his history, 
considering that the veteran's range of motion was normal, 
these symptoms combined with the veteran's normal range of 
motion would be no more than limitation of extension to 10 
degrees or limitation of flexion to 45 degrees, which would 
warrant a 10 percent rating.  Thus, 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for restoring the veteran's 20 
percent rating. 

In June 1998, a copy of a letter from Dr. M. C. dated October 
1997 was submitted.  This evidence was submitted well after 
the proposed and final reductions for the veteran's service-
connected disability.  In any case, this evidence is not 
inconsistent with the findings from the February 1997 VA 
examination.  Although it is true that a finding was made by 
Dr. M. C. of "possible meniscal tear, left knee", the 
inconclusiveness of such a finding is not enough to restore 
the veteran's 20 percent rating.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim to restore his 20 percent rating 
for residuals of an arthroscopy of the left knee from 
February 1, 1998.  Therefore, his claim must be denied.  



ORDER

Entitlement to an increased rating for residuals of an 
arthroscopy of the left knee from 20 percent for the period 
preceding February 1, 1998, is denied.

The reduction in the evaluation of the veteran's residuals of 
an arthroscopy of the left knee from 20 percent to 10 percent 
was warranted, and the appeal for restoration of the prior 
rating is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As noted above, the veteran's rating for residuals of an 
arthroscopy of the left knee was reduced to 10 percent 
effective February 1, 1998.  As such reduction was proper, 
the veteran's increased rating claim becomes one of whether 
he is entitled to an increased rating from 10 percent from 
the date his reduced rating went into effect.  

In June 1998, a letter was submitted from Dr. M. C., who 
provided an impression of "possible meniscal tear, left 
knee."  Under Diagnostic Code 5258, the veteran is entitled 
to a 20 percent rating if he has dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  As it is not clear whether the 
veteran has dislocated knee cartilage, his claim should be 
remanded for a VA examination in order to determine whether 
the veteran has a meniscus tear of his left knee.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The veteran's disability must be considered under all 
diagnostic codes applicable to the knee, including those 
based on loss of range of motion.  Thus, when the veteran 
undergoes his VA examination, the examination must conform 
with the guidelines of DeLuca. 

In a recent opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  Therefore, 
when the RO rates the veteran's left knee disability, the RO 
must determine whether the veteran is entitled to a separate 
rating for arthritis of the left knee.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all relevant 
current medical records that have not 
already been associated with the claims 
folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of an arthroscopy of 
the left knee.  The examiner should 
provide diagnoses of all disorders of the 
veteran's left knee.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's left knee.  The 
examination report should include 
responses to the following medical 
questions:

a.  Does the veteran have dislocated 
left knee cartilage?

b.  Does the veteran have frequent 
episodes of locking, pain, and 
effusion into the joint?

c.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

d.  Does the veteran have ankylosis 
of the left knee?

e.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

f.  Does the veteran have arthritis 
of the left knee?

g.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased rating for residuals of an 
arthroscopy of the left knee from 10 
percent for the period after February 1, 
1998, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca, supra.  In 
so doing, the RO should consider whether 
the veteran is entitled to a separate 
rating for arthritis and should also 
consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  In the event that the claims on 
appeal are not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
	

